       Case: 5:18-cv-02783-SL Doc #: 78 Filed: 02/23/21 1 of 7. PageID #: 1001




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 TARGET CORPORATION,                               )       CASE NO. 5:18-cv-2783
                                                   )
                                                   )
                        PLAINTIFF,                 )       JUDGE SARA LIOI
                                                   )
 vs.                                               )       MEMORANDUM OPINION
                                                   )       AND ORDER
 SEAMAN CORPORATION,                               )
                                                   )
                                                   )
                        DEFENDANT.                 )


       Before the Court is plaintiff’s motion to strike affirmative defenses. (Doc. No. 63

[“Mot.”].) Defendant filed its opposition (Doc. No. 64 [“Opp’n”]), and plaintiff filed a reply (Doc.

No. 66 [“Reply”]). The Court previously indicated that a ruling on this motion would be deferred

pending the parties’ mediation at the end of January 2021. In a joint status report filed on February

15, 2021 (see Doc. No. 77), the parties indicated that the case did not settle. The Court, therefore,

issues this ruling. Plaintiff’s motion to strike is granted in part and denied in part.

I.     Background

       Plaintiff Target Corporation (“Target” or “plaintiff”) filed this lawsuit against defendant

Seaman Corporation (“Seaman” or “defendant”) on December 3, 2018. (Doc. No. 1, Complaint

[“Compl.”].) Target claims that it purchased from Seaman a roofing membrane product known as

FiberTite to be installed on numerous Target stores throughout the United States. The product was

purchased on a store-by-store basis over an eleven-year period. (Id. ¶ 30.) Target further claims

that, in order to gain status as an approved supplier of roofing product for Target, Seaman agents

made certain representations about Seaman’s ability to meet Target’s quality standards and
       Case: 5:18-cv-02783-SL Doc #: 78 Filed: 02/23/21 2 of 7. PageID #: 1002




performance requirements. (Id. ¶¶ 20–29.) Target alleges that Seaman’s roofing product did not

perform as promised. (Id. ¶¶ 111–13.) Its complaint, seeking compensatory damages and other

remedies, alleges four counts: (1) breach of express warranty; (2) fraud; (3) deceptive trade

practices (Ohio Rev. Code § 4165.01, et seq.); and (4) revocation of acceptance. Seaman filed its

answer and affirmative defenses. (Doc. No. 12.)

        On February 12, 2019, Target filed its first amended complaint (“FAC”), identifying 109

Target stores that had Seaman roofing product allegedly showing defects. (Doc. No. 17.) Seaman

answered (Doc. No. 20) and, with leave, subsequently amended its answer and affirmative

defenses. (Doc. No. 28.) Target apparently continued to monitor the roofs on its stores and later

discovered an additional 33 stores with allegedly defective roofs supplied by Seaman. Target

sought, and was granted over Seaman’s opposition, leave to file a supplemental complaint (“Suppl.

Compl.”), which it did on July 29, 2020. (Doc. No. 60.) According to Target, the supplemental

complaint “increased the number of stores at issue in the lawsuit, but otherwise contained the exact

same causes of action and allegations as originally pled.” (Mot. at 695.) The supplemental

complaint “also alleged that Seaman told Target that membrane cracking was due to large hail,

rather than a product defect.” (Id., citing Suppl. Compl. ¶ 337.) 1 On August 12, 2020, Seaman filed

its answer to the supplemental complaint, with affirmative defenses. (Doc. No. 61.)

        The instant motion to strike affirmative defenses timely followed on September 2, 2020.

After conducting several status conferences with counsel and advising them of the Court’s first

impressions regarding Seaman’s motion to strike, the Court indicated that it would defer ruling on



1
 Target “considered a roof membrane to ‘need’ replacement when the roof membrane had substantial or widespread
cracking or degrading, including hairline cracks that had not yet breached through the entire membrane, because even
hairline cracks in such membranes could lead to leaks and substantial damages.” (Suppl. Compl. ¶ 25.)
                                                         2
          Case: 5:18-cv-02783-SL Doc #: 78 Filed: 02/23/21 3 of 7. PageID #: 1003




the motion until after the anticipated mediation that the parties hoped would resolve the case. The

Court “encouraged the parties to take the Court’s first impressions into account as they enter into

mediation.” (Minute Order, 12/17/2020.) Mediation occurred on January 27–28, 2020, but was

unsuccessful (see Doc. No. 77, Joint Status Report at 997 2), rendering the motion ripe for

determination.

II.        Discussion

           In its motion to strike, Target challenges certain affirmative defenses raised by Seaman for

the first time on August 12, 2020 in its answer to the supplemental complaint:

           2.       Plaintiff’s claims are barred because of Plaintiff’s willful destruction and
                    spoliation of evidence and other failure to preserve evidence relating to its
                    claims in this case.

           15.      The alleged injury and/or damages suffered by Plaintiff were caused by Acts
                    of God.

(Mot. at 695–96, quoting Doc. No. 61 at 684, 685.) In addition to its request that the second

affirmative defense be stricken, Target also asks that Seaman’s reference to “[p]laintiff’s wrongful

destruction and spoliation of evidence” in the thirteenth affirmative defense also be stricken. (Id.

at 697.) Target claims that “[the] new affirmative defenses are untimely, unrelated to the changes

in Target’s Supplemental Complaint, and otherwise insufficient as a matter of law.” (Id. at 694.)

Target requests that these affirmative defenses be stricken pursuant to Fed. R. Civ. P. 12(f). (Id.)

The Court will address each in turn.




2
    All page references are to the page ID# assigned by the ECF system.
                                                          3
       Case: 5:18-cv-02783-SL Doc #: 78 Filed: 02/23/21 4 of 7. PageID #: 1004




        A.       Spoliation

        Target claims that “Seaman’s new spoliation allegations are improperly pled as affirmative

defenses[,]” are “insufficient as a matter of law[,]” and “should be stricken from the pleadings.”

(Mot. at 696–97, citing cases.)

        In opposition, Seaman argues that “many district courts around the country have

recognized spoliation as an affirmative defense and have denied motions to strike the same.”

(Opp’n at 714, citing cases.) Seaman cites no cases from courts in the Sixth Circuit, but merely

attempts to distinguish those cited by Target. (Id. at 715.) Seaman further argues that, in Ohio, “an

affirmative defense is a defense that assumes the plaintiff can meet the elements of a claim, ‘but

asserts some legal reason why the plaintiff cannot have any recovery on that claim[.]’” (Id. at 714,

quoting State ex rel. The Plain Dealer Publ’g Co. v. City of Cleveland, 661 N.E.2d 187, 190 (Ohio

1996).) 3 Without conceding that Target can meet the elements of its claims, Seaman declares that

“the relevant question … is whether spoliation of evidence may provide such an ‘independent

reason’ for Target’s claims to fail.” (Id.) Seaman answers in the affirmative.

        As properly pointed out in Target’s reply, the cases relied upon by Seaman to argue that

spoliation is an affirmative defense actually did not address it as such. (Reply at 730.) “In fact,

four of the five cases cited by Seaman were expressly distinguished and rejected by another District

Court because they did not address whether spoliation is truly an affirmative defense.” (Id., citing

ArcelorMittal Indiana Harbor LLC v. Amex Nooter, LLC, No. 2:15-cv-195-PRC, 2017 WL

6508763, at *2 (N.D. Ind. Dec. 20, 2017) (“Some decisions have denied a motion to strike an

affirmative defense or granted a motion to amend an answer involving spoliation labeled as an


3
  Seaman indicates an intention to seek sanctions against Target but does not adequately explain how this would
convert spoliation of evidence into a proper affirmative defense. (Opp’n at 714–15.)
                                                      4
      Case: 5:18-cv-02783-SL Doc #: 78 Filed: 02/23/21 5 of 7. PageID #: 1005




affirmative defense but have done so without directly addressing whether spoliation is in fact an

affirmative defense.”) (case citations omitted).)

       In Adkins v. Wolever, 554 F.3d 650, 652 (6th Cir. 2009), the court noted that federal, not

state, law applies for spoliation sanctions because the sanction power arises from a court’s inherent

power to control the judicial process and because federal rules are applied to evidentiary matters

(such as spoliation). In Berger v. Cleveland Clinic Found., No. 1:05-cv-1508, 2006 WL 8454032

(N.D. Ohio July 14, 2006), the court concluded that “spoliation is not an affirmative defense.” Id.

at *1 (citing Conocophillips Co. v. Shaffer, No. 3:05-cv-7131, 2005 WL 2280393, at *2 (N.D.

Ohio Sept. 19, 2005) (holding that “the intentional tort of ‘spoliation of evidence’ is a cause of

action in Ohio, not an affirmative defense.”) (emphasis in original)). Rather, as properly pointed

out by the Berger court, any evidence of spoliation is “part of the general evidence in the case.”

Id.

       Target’s motion to strike spoliation as an affirmative defense is granted. The second

affirmative defense and a portion of the thirteenth affirmative defense are stricken, without

prejudice to Seaman’s right to raise evidence of spoliation as part of the general evidence.

       B.      Acts of God

       Target argues that this Court should not permit Seaman to plead an Acts of God affirmative

defense because Target’s Supplemental Complaint did not change the theory or scope of the case,

but only increased the number of stores at issue for damages purposes. (Mot. at 697–98, citing,

inter alia, Medpace, Inc. v. Biothera, Inc., No. 1:12-cv-179, 2013 WL 5937040, at *2 (S.D. Ohio

Nov. 4, 2013) (“Normally, a party served with an amended pleading has the duty and right only to

respond to the amendment or the changes in the amended pleading.”) (citation omitted).) Target

also argues that Seaman was “undisputedly aware of hail in connection with this lawsuit as early
                                                    5
      Case: 5:18-cv-02783-SL Doc #: 78 Filed: 02/23/21 6 of 7. PageID #: 1006




as 2018, and it should have pled Acts of God at that time.” (Id. at 698.) Target argues that Seaman

is improperly attempting to circumvent this Court’s deadline to amend pleadings, to Target’s

prejudice, without making the necessary “good cause” showing. (Id. at 699–700.)

       In opposition, Seaman argues that it was entitled to “plead anew” in its answer after Target

amended its original complaint. (Opp’n at 716, citing Walgreen Co. v. Hummer, No. 1:10-cv-2902,

2012 WL 13033091, at *2 (N.D. Ohio May 3, 2012) (“agree[ing] with [d]efendants and those

courts that hold the filing of an amended complaint opens the door for a responding party to assert

new affirmative defenses and counterclaims”).) Seaman claims that even the case from the

Southern District of Ohio relied upon by Target does not require a nexus between plaintiff’s new

allegations and any new defenses raised by defendant. (Id.) Seaman claims that, by adding 33

stores, “the Supplemental Complaint also expands the geographic reach of Target’s claims, as the

newly added stores are in areas of the country (each subject to different climates and weather

conditions that contribute differently to the durability of a roofing membrane (such as hail and

other Acts of God)) that are different and distinct from the previously identified stores.” (Id. at

717.) Therefore, in Seaman’s view, Target “significantly expand[ed] the scope of the facts that

are relevant to Target’s claims and that will need to be addressed by Seaman on a store-by-store

basis.” (Id.) Finally, Seaman argues that “the issue of hail has been in the case for years, so the

mere formalization of an Acts of God defense does nothing to change the issues to be addressed

by the parties, nor does it prejudice Target in any way.” (Id. at 718.)

       Seaman’s arguments are not without merit. In addition, the parties seem to be in agreement

that the question of hail damage is not new, although it may have been belatedly raised as a formal

Acts of God defense. Target claims that Seaman “could have raised an Acts of God defense much

earlier in the litigation[,]” (Reply at 734), not disputing Seaman’s claim that “‘the issue of hail has
                                                  6
       Case: 5:18-cv-02783-SL Doc #: 78 Filed: 02/23/21 7 of 7. PageID #: 1007




been in the case for years …’” (id., quoting Opp’n at 711, 718), or that “Target’s expert reports …

examine[d] the impact of hail.” (Opp’n at 713.)

       In light of these procedural facts, Target’s claim of prejudice is somewhat ameliorated.

Further, during the status conference on December 17, 2020, “the Court advised counsel … that,

because Target should be given an opportunity to supplement its expert report(s) to address the

narrow issue of “act of God – hail” that has been defensively raised by Seaman in response to

Target’s supplemental complaint which added stores, the parties should work together to include

an expert report supplement and rebuttal in their next proposed dates and deadlines.” (Minute

Order, 12/17/2020.) New deadlines for that purpose were included in the Fifth Amended Case

Management Plan and Trial Order. (See Doc. No. 76.)

       Target’s motion to strike the Acts of God - Hail defense raised by Seaman is denied. Target

will be permitted to revise its expert reports to address this affirmative defense, if necessary.



III.   Conclusion

       For the reasons set forth herein, Target’s motion to strike affirmative defenses (Doc. No.

63) is granted in part and denied in part.



       IT IS SO ORDERED.

 Dated: February 23, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                  7
